Exhibit 10.22
 
LICENSE AGREEMENT






BETWEEN






EPITOPE PHARMACEUTICALS, INC.






AND






THE REGENTS OF THE UNIVERSITY OF CALIFORNIA






FOR






CASE NO. SD2006-256, SD2002-051, SD2001-901, SD2000-133, SD1993-268






 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 


 

 Recitals    1        Article 1:  Definitions  1        Article 2:   Grant  3  
     Article 3:    Consideration  4        Article 4:  Reports, Records and
Payments  8        Article 5:   Patent Matters  11        Article 6: 
 Governmental Matters  13        Article 7:  Termination of Agreement  14      
 Article 8:    Limited Warranty and Indemnification  15        Article 9:   Use
of Names and Trademarks  17        Article 10:   Miscellaneous Provisions  17  
   



 



--------------------------------------------------------------------------------


 
LICENSE AGREEMENT


This agreement ("Agreement") is made by and between Epitope Pharmaceuticals,
Inc. (EPI), a Delaware corporation having an address at 9100 South Dadeland
Blvd, Suite 1809, Miami, FL 33156 ("LICENSEE") and The Regents of the University
of California, a California corporation having its statewide administrative
offices at 1111 Franklin Street, Oakland, California 94607-5200 ("UNIVERSITY"),
represented by its San Diego campus having an address at University of
California, San Diego, Technology Transfer & Intellectual Property Services,
Mail Code 0910, 9500 Gilman Drive, La Jolla, California 92093-0910 ("UCSD").
 


This Agreement is effective on the date of the last signature (“Effective
Date”).


RECITALS


WHEREAS, the inventions disclosed in UCSD Disclosure Docket No. SD1993-268,
entitled “Method and Reagents for the Treatment of Rheumatoid Arthritis"/
"Vaccine Compositions and Methods Useful in Inducing Immune Protection Against
Arthritogenic Peptides Involved in the Pathogenesis of Rheumatoid Arthritis";
SD2000-133, "Pan HLA DR Binding Heat Shock Protein Peptides as Immunomodulatory
Tools"; SD2001-901, "Pan HLA DR Binding Heat Shock Proteins as Immunomodulatory
Tools"; SD2002-051 "Methods of Epitope-Specific and Cytokine/Anticytokine
Immunotherapy for Modulation of Pathogenic Immune Responses in Mediated
Diseases"; and SD2006-256 "Methods and Formulations for Epitope Specific
Immunotherapy" ("Invention"), were made in the course of research at UCSD by Dr.
Salvatore Albani et al. (hereinafter and collectively, the "Inventor") and are
covered by Patent Rights as defined below;


WHEREAS, the Inventors are or were employees of UCSD, and they are obligated to
assign all of their right, title and interest in the Invention to UNIVERSITY;


WHEREAS, LICENSEE entered into a secrecy agreement (UC Control
No.  2008-20-0308) with UNIVERSITY, effective January 7, 2008, for the purpose
of evaluating the Invention;


WHEREAS, UNIVERSITY is desirous that the Invention be developed and utilized to
the fullest possible extent so that its benefits can be enjoyed by the general
public;


WHEREAS, LICENSEE is desirous of obtaining certain rights from UNIVERSITY for
commercial development, use, and sale of the Invention, and the UNIVERSITY is
willing to grant such rights; and


WHEREAS, LICENSEE understands that UNIVERSITY may publish or otherwise
disseminate information concerning the Invention and Technology (as defined
below) at any time and that LICENSEE is paying consideration thereunder for its
early access to the Invention and Technology, not continued secrecy therein.
 
 
1

--------------------------------------------------------------------------------


 


NOW, THEREFORE, the parties agree:


ARTICLE 1.  DEFINITIONS


The terms, as defined herein, shall have the same meanings in both their
singular and plural forms.


  1.1
"Affiliate" means any corporation or other business entity which is bound in
writing by LICENSEE to the terms set forth in this Agreement and in which
LICENSEE owns or controls, directly or indirectly, at least fifty percent (50%)
of the outstanding stock or other voting rights entitled to elect directors, or
in which LICENSEE is owned or controlled directly or indirectly by at least
fifty percent (50%) of the outstanding stock or other voting rights entitled to
elect directors; but in any country where the local law does not permit foreign
equity participation of at least fifty percent (50%), then an "Affiliate"
includes any company in which LICENSEE owns or controls or is owned or
controlled by, directly or indirectly, the maximum percentage of outstanding
stock or voting rights permitted by local law.



  1.2
"Sublicense" means an agreement into which LICENSEE enters with a third party
that is not an Affiliate for the purpose of (i) granting certain rights under
the Patent Rights; (ii) granting an option to certain Patent Rights; or (iii)
forbearing the exercise of any rights, granted to LICENSEE under this Agreement.
"Sublicensee" means a third party with whom LICENSEE enters into a Sublicense.



  1.3  
"Field" means diagnosis, treatment and prevention of autoimmune disease.  



  1.4  
"Territory" means world-wide.



  1.5  
"Term" means the later of (i) the expiration date of the longest-lived Patent
Rights on a country-by-country basis. or (ii) five (5) years after market
introduction.



  1.6  
"Patent Rights" means UNIVERSITY's rights in the patents and patent applications
listed in Appendix A disclosing and claiming the Invention, filed by Inventors
and assigned to UNIVERSITY; and continuing applications thereof including
divisions, substitutions, and continuations-in-part (but only to extent the
claims thereof are enabled by disclosure of the parent application); any patents
issuing on said applications including reissues, reexaminations and extensions;
and any corresponding foreign applications or patents.



  1.7  
"Technology" means the written technical information including clinical data and
nonclinical data relating to the Invention which UNIVERSITY provided to LICENSEE
prior to the execution of this Agreement.

 
 
 
2

--------------------------------------------------------------------------------


 

 
  1.8  
"Licensed Method" means any method that uses Technology, or is covered by Patent
Rights, the use of which would constitute, but for the license granted to
LICENSEE under this Agreement, an infringement, an inducement to infringe or
contributory infringement, of any pending or issued claim within Patent Rights.



  1.9
"Licensed Product" (“LP”) means any service, composition or product that uses
Technology, or is covered by the claims of Patent Rights, or that is produced by
the Licensed Method, or the manufacture, use, sale, offer for sale, or
importation of which would constitute, but for the license granted to LICENSEE
under this Agreement, an infringement, an inducement to infringe or contributory
infringement, of any pending or issued claim within the Patent Rights.



  1.10
"Net Sales" means the total of the gross invoice prices of Licensed Products
sold or leased by LICENSEE, Sublicensee, Affiliate, or any combination thereof,
less the sum of the following actual and customary deductions where applicable
and separately listed:  cash, trade, or quantity discounts; sales, use, tariff,
import/export duties or other excise taxes imposed on particular sales (except
for value-added and income taxes imposed on the sales of Licensed Product in
foreign countries); transportation charges; or credits to customers because of
rejections or returns. For purposes of calculating Net Sales, transfers to
a  Sublicensee or an Affiliate of Licensed Product under this Agreement for (i)
end use (but not resale) by the  Sublicensee or Affiliate shall be treated as
sales by LICENSEE at list price of LICENSEE, or (ii) resale by a Sublicensee or
an Affiliate shall be treated as sales at the list price of the Sublicensee or
Affiliate.



1.11
“Patent Costs” means all out-of-pocket expenses for the preparation, filing,
prosecution, and maintenance of all United States and foreign patents included
in Patent Rights. Patent Costs shall also include reasonable out-of-pocket
expenses for patentability opinions, inventorship determination, preparation and
prosecution of patent application, re-examination, re-issue, interference,
opposition activities related to patents or applications in Patent Rights.



1.12
“Pivotal Phase III Clinical Trial” means a clinical trial for which the U.S.
Food and Drug Administration (FDA) has indicated, in writing or orally, to
LICENSEE and/or Affiliate that the  data generated in this trial will be the
principal data used by regulatory agencies to approve or reject a product
licensing application for Licensed Product.



1.13
“Indication” means a disease state for which the FDA determines a separate
approval is required.

 

 
3

--------------------------------------------------------------------------------


 
ARTICLE 2.  GRANTS


2.1  License.  Subject to the limitations set forth in this Agreement and
Sponsor's Rights, UNIVERSITY hereby grants to LICENSEE, and LICENSEE hereby
accepts, a license under Patent Rights to make and have made, to use and have
used, to sell and have sold, to offer for sale, and to import and have imported
Licensed Products and to practice Licensed Methods and to use Technology, in the
Field within the Territory and during the Term.


The license granted herein is exclusive for Patent Rights and non-exclusive for
Technology.


2.2  Sublicense.


(a)  The license granted in Paragraph 2.1 includes the right of LICENSEE to
grant Sublicense to third parties during the Term but only for as long the
license is exclusive.


(b)  With respect to Sublicense granted pursuant to Paragraph 2.2(a), LICENSEE
shall:


(i)  not receive, or agree to receive, anything of value in lieu of cash as
consideration from a third party under a Sublicense granted pursuant to
Paragraph 2.2(a) without the express written consent of UNIVERSITY;


(ii)  to the extent applicable, include all of the rights of and obligations due
to UNIVERSITY (and, if applicable, the Sponsor's Rights) and contained in this
Agreement;


(iii)  within thirty days of the execution of the Sublicense agreement, Licensee
shall provide UNIVERSITY with a copy of each Sublicense issued; and


(iv)  collect and guarantee payment of all payments due, directly or indirectly,
to UNIVERSITY from Sublicensees and summarize and deliver all reports due,
directly or indirectly, to UNIVERSITY from Sublicensees.


          (c)  Upon termination of this Agreement for any reason, UNIVERSITY, at
its sole discretion, shall determine whether LICENSEE shall cancel or assign to
UNIVERSITY any and all Sublicenses.


2.3  Reservation of Rights.


UNIVERSITY reserves the right to:


(a)  use the Invention, Technology and Patent Rights for educational and
research purposes;
 
(b)  publish or otherwise disseminate any information about the Invention and
Technology at any time; and


(c)  allow other nonprofit institutions to use Invention, Technology and Patent
Rights for educational and research purposes in their facilities.



 
4

--------------------------------------------------------------------------------


 
ARTICLE 3.  CONSIDERATION


3.1  Fees and Royalties.  The parties hereto understand that the fees and
royalties payable by LICENSEE to UNIVERSITY under this Agreement are partial
consideration for the license granted herein to LICENSEE under Technology, and
Patent Rights. LICENSEE shall pay UNIVERSITY:


(a)  a license issue fee of twenty-five thousand dollars (US$25,000), within
thirty (30) days after the Effective Date.  On the six month anniversary of the
Effective Date of this Agreement, LICENSEE shall pay a milestone payment of
twenty-five thousand dollars (US$25,000).


(b)  license maintenance fees according to the following schedule:


Anniversary of Effective Date
Amount
1st
$12,000
2nd
$25,000
3rd
$25,000
4th and thereafter
$50,000





provided however, that LICENSEE's obligation to pay this fee shall end on the
date when LICENSEE  is commercially selling a Licensed Product;


           (c)  milestone payments in the amounts payable according to the
following schedule or events:


(i)        For each Indication, the following amounts will be paid:


Event
Amount
(i) First dosing in the Phase I clinical trial for each Indication (other than
adult rheumatoid arthritis)
$100,000
(ii) First dosing in the Phase II clinical trial for each Indication (other than
adult rheumatoid arthritis)
$250,000
(i)  commencing the first Pivotal Phase III clinical trial for a Licensed
Product (for each Indication);
$500,000

 
 
5

--------------------------------------------------------------------------------




(ii)           acceptance of filing the first NDA or equivalent filed with the
US FDA for a Licensed Product (for each Indication)
$500,000
(iii)           approval of the first NDA or equivalent from the US FDA for a
Licensed Product (for each Indication);
$1,000,000
(iv) approval of first NDA-equivalent incorporating the Licensed Product in
Europe (for each Indication)
$1,500,000
(v) approval of first NDA-equivalent incorporating the Licensed Product in Japan
(for each Indication)
$1,500,000
(vi)           aggregate net sales of Licensed Product reach $100,000,000 (for
each Indication)
$1,000,000
(vii)           aggregate net sales of Licensed Product reach $1,000,000,000
(for each Indication)
$5,000,000



(ii)  For the diagnostic test, the following amount will be paid:


Event
Amount
(i) first sale of diagnostic Licensed Product
$75,000





(d)  an earned royalty of five percent (5.0%) on Net Sales of Licensed Product
by LICENSEE  and/or its Affiliate(s) where Patent Rights exist.  In the event
that the LICENSEE and/or its Affiliate(s) commercialize the Licensed Product
where there are no Patent Rights, LICENSEE shall pay an earned royalty of two
and one half (2.5%) on Net Sales of the Licensed Product.


In the event LICENSEE is required to pay royalties to one or more third parties
for patent rights necessary to make, use or sell Licensed Products, LICENSEE may
deduct $0.40 from the earned royalties payable to UNIVERSITY for every $1.00
LICENSEE actually pays to said third parties; provided, however, in no event
shall the amount payable to UNIVERSITY be less than 60% of the amount otherwise
due.  Therefore the earned royalty minimum is three percent (3.0%) on Net Sales
of Licensed Product by LICENSEE and/or its Affiliate(s) where Patent Rights
exist and one and one half percent (1.5%) where no Patent Rights exist.
 
 
6

--------------------------------------------------------------------------------




(e)  a percentage of all Sublicense Fees received by LICENSEE from its
Sublicensees that are not earned royalties pursuant to Sublicenses entered into
during the time periods indicated below:


 50 %
from the Effective Date until the initiation of the first clinical trial for
each Indication covered by the Patent Rights
40%
after initiation of Phase I and before the initiation of Phase II for each
Indication covered by the Patent Rights;
25%
after the initiation of the first Phase II clinical trials for each Indication
covered by the  Patent Rights.



 


 
Sublicense fees do not include payments that Sublicensees pay to LICENSEE as
consideration for a Sublicense that are:


(i) for the performance of or reimbursement for research and development
activities by LICENSEE directed towards the commercialization of Licensed
Products on behalf of Sublicensees; and/or


(ii) the sale of stock or other equity or debt services at fair market value.


With respect to 3.1 (e) (ii) above, such payments shall not include expenses by
LICENSEE for the salaries of administration and management staff (such as CEO,
president, CFO, etc.) that are not directly related to the research and
development activities of Licensed Product.
 


(f)           on each and every Sublicense royalty payment received by LICENSEE
from its Sublicensees on Net Sales of Licensed Product by Sublicensee, the
higher of (i) the percentage of royalties received by LICENSEE according to the
schedule in 3.1(e); or (ii) royalties based on the royalty rate in
Paragraph  3.1(d) as applied to Net Sales of Sublicensee;


(g)           beginning the calendar year of commercial sales of the first
Licensed Product by LICENSEE, its Sublicensee, or an Affiliate and if the total
earned royalties paid by LICENSEE under Paragraphs 3.1(d) and (f) to UNIVERSITY
in any such year cumulatively amounts to less than:
 
 
a.
fifty thousand Dollars ($50,000) for the first year and

 
b.
seventy-five thousand Dollars ($75,000) beginning  the second year; and

 
c.
one hundred thousand dollars ($100,000) beginning the third year and every year
thereafter, until the expiration of this Agreement,

 
 (“minimum annual royalty”), LICENSEE shall pay to UNIVERSITY a minimum annual
royalty on or before February 28 following the last quarter of such year the
difference between amount noted above and the total earned royalty paid by
LICENSEE for such year under Paragraphs 3.1(d) and (f); provided, however, that
for the year of commercial sales of the first Licensed Product, the amount of
minimum annual royalty payable shall be pro-rated for the number of months
remaining in that calendar year.


 
7

--------------------------------------------------------------------------------


 
All fees and royalty payments specified in Paragraphs 3.1(a) through 3.1(g)
above shall be paid by LICENSEE pursuant to Paragraph 4.3 and shall be delivered
by LICENSEE to UNIVERSITY as noted in Paragraph 10.1.


3.2  Patent Costs.  LICENSEE shall reimburse UNIVERSITY all past (prior to the
Effective Date) and future (on or after the Effective Date) Patent Costs
incurred in the Territory within thirty (30) days following the date an itemized
invoice is sent from UNIVERSITY to LICENSEE.  Past Patent Costs shall be billed
quarterly beginning on the Effective Date according to the following
schedule:  $25,000 per quarter for the first three quarters and the remainder in
the fourth quarter.


3.3  Due Diligence.


           (a)  LICENSEE shall, either directly or through its Affiliate(s) or
Sublicensee(s):


(i)           have access to or secure two and one half million dollars of
funding (US$2,500,000) on or before two years from the Effective Date of this
Agreement;
 
(ii)           diligently proceed with the development, manufacture and sale of
Licensed Products;
 
(iii)          not to spend less than two hundred thousand dollars (US $200,000)
one year from Effective Date and four hundred thousand dollars (US$400,000) two
years from Effective Date  and thereafter for the development of each Licensed
Product until each Licensed Product is approved;
 
(iv)          for the Indication of adult rheumatoid arthritis, perform the
following activities within the specified number of years from the Effective
Date:
 
Event
 
Date
(i)           an obligation for LICENSEE to commence first dosing in a Phase II
clinical study for a Licensed Product
 
within thirty (30) months from the Effective Date of this Agreement
(ii)           first dosing in Phase III clinical study for a Licensed Product
 
five (5) years from Effective Date
(iii)           NDA or equivalent approval by the FDA
 
nine (9) years from Effective Date



 
8

--------------------------------------------------------------------------------


 
In the event that the LICENSEE is able to obtain via cross-reference, or
transfer a copy of the investigational new drug application (IND# BB-6421-1)
from the Inventor the following due diligence milestones will apply:


Event
 
Date
(i)           an obligation for LICENSEE to commence first dosing in a Phase II
clinical study for a Licensed Product
 
within twenty four (24)  months from the Effective Date of the License Agreement
(ii)           first dosing in Phase III clinical study for a Licensed Product
 
four (4) years from the Effective Date
(iii)           NDA or equivalent approval by the FDA
 
eight (8) years from Effective Date



(iii)           perform the following activities for therapeutic Indications
other than adult Rheumatoid Arthritis (RA) within the specified number of years
from the Effective Date:
 


 
Event
 
Date
(i)  submit IND or equivalent for second Indication
 
four years from Effective Date
(ii)           first dosing in phase I for second Indication
 
five years from Effective Date
(iii)           first dosing in phase II for second Indication
 
seven and a half years from Effective Date
(iv)   first dosing in phase III for second Indication
 
ten and a half years from Effective Date
(v)  file NDA or equivalent for second Indication
 
eleven and a half years from Effective Date
(vi) approval of NDA or equivalent for second Indication
 
twelve and a half years from Effective Date



 
(vi)   perform the following activities for the diagnostic use within the
number of years from the Effective Date


Event
 
Date
LICENSEE shall have initiated human clinical studies of a  diagnostic
application  under the Patent Rights.
 
two (2) years from  the Effective Date,
(i) first sale of diagnostic Licensed Product
 
four (4) years from Effective Date



 (vii)                      market Licensed Products in the United States within
six (6) months of receiving final regulatory approval to market such Licensed
Products;


(viii)  reasonably fill the market demand for Licensed Products following
commencement of marketing at any time during the term of this Agreement; and
 

 
9

--------------------------------------------------------------------------------


 
(ix)  obtain all necessary governmental approvals for the manufacture, use and
sale of Licensed Products.


 (b)  If LICENSEE fails to perform any of its obligations specified in
Paragraphs 3.3(a)(i)-(ix), then UNIVERSITY shall have the right and option to
either terminate certain area(s) or Indication(s) in the Field of this Agreement
or change LICENSEE's exclusive license to a nonexclusive license. This right, if
exercised by UNIVERSITY, supersedes the rights granted in Article 2.  Should the
LICENSEE determine that it does not wish to continue with certain area(s) and/or
Indication(s) in the Field under this Agreement, the LICENSEE shall have the
ability to return certain area(s) and/or Indication(s) in theField to the
UNIVERSITY by providing written notice to the UNIVERSITY, pursuant to Paragraph
7.2 (a)-(b).  Should the LICENSEE return one or more area(s )in  the Field, the
LICENSEE shall no longer be subject to the relevant due diligence milestone
described in Paragraphs 3.3(a)(i)-(ix).  For the sake of clarity, diagnosis,
treatment and prevention are each considered to be an area.


(c)  If, three or more years from the Effective Date, LICENSEE fails to show it
has initiated and is maintaining an active therapeutic development program for a
clinical Indication in the Field, and UNIVERSITY receives a bona fide inquiry
from a third party with a bona fide financial plan that would enable the
licensing and development of a therapy for such clinical Indication, UNIVERSITY
shall give notice to LICENSEE. LICENSEE shall, within one hundred eighty (180)
days, either (i) complete a Sublicense grant to the third party, or (ii) shall
provide UNIVERSITY a detailed plan for the development of a product to treat
said clinical Indication and shall begin actual implementation  and maintainence
of, such plan immediately. If LICENSEE does not either (i) complete a Sublicense
grant or (ii) demonstrate implementation  and maintenance  of said development
plan within one hundred eighty (180) days of receipt of such notice from
UNIVERSITY, then UNIVERSITY shall have the right to exclude such clinical
Indication from the Field.


           (d)  If, one or more years from the Effective Date, LICENSEE fails to
show it has initiated and is maintaining an active development program for a
diagnostic application for an Indication in the Field, and UNIVERSITY receives a
bona fide inquiry from a third party with a bona fide financial plan  that would
enable the licensing and development of a diagnostic application for an
Indication(s), UNIVERSITY shall give notice to LICENSEE.  LICENSEE shall, within
one hundred eighty (180) days, either (i) complete a Sublicense grant to the
third party or, (ii) shall provide UNIVERSITY a detailed plan for the
development of a diagnostic for said Indication(s) and shall begin actual
implementation and maintenance of such plan immediately.  If LICENSEE does not
either (i) complete a Sublicense grant or (ii) demonstrate implementation and
maintenance of said development plan within one hundred eighty (180) days of
receipt of such notice from UNIVERSITY then UNIVERSITY shall have the right to
exclude such diagnostic application for an Indication(s) from the Field.
 

 
10

--------------------------------------------------------------------------------


 
ARTICLE 4.  REPORTS, RECORDS AND PAYMENTS


4.1  Reports.


(a)  Progress Reports.


 On the first anniversary from the Effective Date and ending after first
commercial sale of the last Licensed Product to be introduced, LICENSEE shall
report to UNIVERSITY progress covering LICENSEE's (and Affiliate's and
Sublicensee's) activities for the preceding six months to develop and test all
Licensed Products and obtain governmental approvals necessary for marketing the
same. Such semi-annual reports shall be due within sixty days of the reporting
period and include a summary of work completed, summary of work in progress,
current schedule of anticipated events or milestones, market plans for
introduction of Licensed Products, and summary of resources (dollar value) spent
in the reporting period.


(b)  Royalty Reports.  After the first commercial sale of a Licensed Product
anywhere in the world, LICENSEE shall submit to UNIVERSITY quarterly royalty
reports on or before each February 28, May 31, August 31 and November 30 of each
year. Each royalty report shall cover LICENSEE's (and each Affiliate's and
Sublicensee's) most recently completed calendar quarter and shall show:


(i)  the date of first commercial sale of a Licensed Product in each country;


(ii) the gross sales, deductions as provided in Paragraph 1.11, and Net Sales
during the most recently completed calendar quarter and the royalties, in US
dollars, payable with respect thereto;


(iii)  the number of each type of Licensed Product sold;


(iv) Sublicense fees and royalties received during the most recently completed
calendar quarter in US dollars, payable with respect thereto;


(v) the method used to calculate the royalties; and


(vi)  the exchange rates used.


If no sales of Licensed Products have been made and no Sublicense revenue has
been received by LICENSEE during any reporting period, LICENSEE shall so report.


4.2  Records & Audits.


(a)  LICENSEE shall keep, and shall require its Affiliates and Sublicensees to
keep, accurate and correct records of all Licensed Products manufactured, used,
and sold, and Sublicense fees received under this Agreement. Such records shall
be retained by LICENSEE for at least five (5) years following a given reporting
period.
 
 
11

--------------------------------------------------------------------------------


 
(b)  All records shall be available during normal business hours for inspection
at the expense of UNIVERSITY by UNIVERSITY’s Internal Audit Department or by a
Certified Public Accountant selected by UNIVERSITY and in compliance with the
other terms of this Agreement for the sole purpose of verifying reports and
payments or other compliance issues. Such inspector shall not disclose to
UNIVERSITY any information other than information relating to the accuracy of
reports and payments made under this Agreement or other compliance issues. In
the event that any such inspection shows an under reporting and underpayment in
excess of five percent (5%) for any twelve-month (12-month) period, then
LICENSEE shall pay the cost of the audit as well as any additional sum that
would have been payable to UNIVERSITY had the LICENSEE reported correctly, plus
an interest charge at a rate of ten percent (10%) per year. Such interest shall
be calculated from the date the correct payment was due to UNIVERSITY up to the
date when such payment is actually made by LICENSEE. For underpayment not in
excess of five percent (5%) for any twelve-month (12-month) period, LICENSEE
shall pay the difference within thirty (30) days without interest charge or
inspection cost.


4.3  Payments.


(a)  All fees reimbursements and royalties due UNIVERSITY shall be paid in
United States dollars and all checks shall be made payable to "The Regents of
the University of California", referencing UNIVERSITY's taxpayer identification
number, 95-6006144, and sent to UNIVERSITY according to Paragraph 10.1
(Correspondence). When Licensed Products are sold in currencies other than
United States dollars, LICENSEE shall first determine the earned royalty in the
currency of the country in which Licensed Products were sold and then convert
the amount into equivalent United States funds, using the exchange rate quoted
in the Wall Street Journal on the last business day of the applicable reporting
period.


(b)           Royalty Payments.


(i)  Royalties shall accrue when Licensed Products are invoiced, or if not
invoiced, when delivered to a third party or Affiliate.


(ii)  LICENSEE shall pay earned royalties quarterly on or before February 28,
May 31, August 31 and November 30 of each calendar year. Each such payment shall
be for earned royalties accrued within LICENSEE's most recently completed
calendar quarter.


(iii)  Royalties earned on sales occurring or under Sublicense granted pursuant
to this Agreement in any country outside the United States shall not be reduced
by LICENSEE for any taxes, fees, or other charges imposed by the government of
such country on the payment of royalty income, except that all payments made by
LICENSEE in fulfillment of UNIVERSITY's tax liability in any particular country
may be credited against earned royalties or fees due UNIVERSITY for that
country. LICENSEE shall pay all bank charges resulting from the transfer of such
royalty payments.
 
12

--------------------------------------------------------------------------------



 
(iv)  If at any time legal restrictions prevent the prompt remittance of part or
all royalties by LICENSEE with respect to any country where a Licensed Product
is sold or a Sublicense is granted pursuant to this Agreement, LICENSEE shall
convert the amount owed to UNIVERSITY into US currency and shall pay UNIVERSITY
directly from its US sources of fund for as long as the legal restrictions
apply.


(v)  In the event that any patent or patent claim within Patent Rights is held
invalid in a final decision by a patent office from which no appeal or
additional patent prosecution has been or can be taken, or by a court of
competent jurisdiction and last resort and from which no appeal has or can be
taken, all obligation to pay royalties based solely on that patent or claim or
any claim patentably indistinct therefrom shall cease as of the date of such
final decision. LICENSEE shall not, however, be relieved from paying any
royalties that accrued before the date of such final decision, that are based on
another patent or claim not involved in such final decision, or that are based
on the use of Technology.


(c)  Late Payments.  In the event royalty, reimbursement and/or fee payments are
not received by UNIVERSITY when due, LICENSEE shall pay to UNIVERSITY interest
charges at a rate of ten percent (10%) per year. Such interest shall be
calculated from the date payment was due until actually received by UNIVERSITY.


ARTICLE 5.  PATENT MATTERS


5.1  Patent Prosecution and Maintenance.


(a)  Provided that LICENSEE has reimbursed UNIVERSITY for Patent Costs pursuant
to Paragraph 3.2, UNIVERSITY shall diligently prosecute and maintain the United
States and, if available,  foreign patents, and applications in Patent Rights
using counsel of its choice. UNIVERSITY shall provide LICENSEE with copies of
all relevant documentation relating to such prosecution and LICENSEE shall keep
this documentation confidential. The counsel shall take instructions only from
UNIVERSITY, and all patents and patent applications in Patent Rights shall be
assigned solely to UNIVERSITY.


 (b) UNIVERSITY shall consider amending any patent application in Patent Rights
to include claims reasonably requested by LICENSEE to protect the products
contemplated to be sold by LICENSEE under this Agreement.


(c)           LICENSEE may elect to terminate its reimbursement obligations with
respect to any patent application or patent in Patent Rights upon three (3)
months' written notice to UNIVERSITY. UNIVERSITY shall use reasonable efforts to
curtail further Patent Costs for such application or patent when such notice of
termination is received from LICENSEE. UNIVERSITY, in its sole discretion and at
its sole expense, may continue prosecution and maintenance of said application
or patent, and LICENSEE shall have no further license with respect thereto.
Non-payment of any portion of Patent Costs with respect to any application or
patent may be deemed by UNIVERSITY as an election by LICENSEE to terminate its
reimbursement obligations with respect to such application or patent. The
University is not obligated to file, prosecute, or maintain Patent Rights where
LICENSEE is not paying Patent Costs  at any time or to file, prosecute, or
maintain Patent Rights to which Licensee has terminated its License hereunder.
 

 
13

--------------------------------------------------------------------------------


 
(d)           LICENSEE shall apply for an extension of the term of any patent in
Patent Rights if appropriate under the Drug Price Competition and Patent Term
Restoration Act of 1984 and/or European, Japanese and other foreign counterparts
of this law. LICENSEE shall prepare all documents for such application, and
UNIVERSITY shall execute such documents and to take any other additional action
as LICENSEE reasonably requests in connection therewith.


5.2           Patent Infringement.
 
(a)           In the event that UNIVERSITY (to the extent of the actual
knowledge of the licensing professional responsible for the administration of
this Agreement) or LICENSEE learns of infringement of potential commercial
significance of any patent licensed under this Agreement, the knowledgeable
party will provide the other (i) with written notice of such infringement and
(ii) with any evidence of such infringement available to it (the "Infringement
Notice"). During the period in which, and in the jurisdiction where, LICENSEE
has exclusive rights under this Agreement, neither UNIVERSITY nor LICENSEE will
notify a third party (including the infringer) of infringement or put such third
party on notice of the existence of any Patent Rights without first obtaining
consent of the other. UNIVERSITY shall have the right to terminate this
Agreement immediately without the obligation to provide 60 days’ notice as set
forth in Paragraph 7.1 if LICENSEE notifies a third party of infringement or
puts such third party on notice of the existence of any Patent Rights with
respect to such infringement without first obtaining the written consent of
UNIVERSITY. Both UNIVERSITY and LICENSEE will use their diligent efforts to
cooperate with each other to terminate such infringement without litigation.
 
(b)           If infringing activity of potential commercial significance by the
infringer has not been abated within ninety (90) days following the date the
Infringement Notice takes effect, LICENSEE may institute suit for patent
infringement against the infringer. UNIVERSITY may voluntarily join such suit at
its own expense, but may not thereafter commence suit against the infringer for
the acts of infringement that are the subject of LICENSEE’s suit or any judgment
rendered in that suit. LICENSEE may not join UNIVERSITY in a suit initiated by
LICENSEE without UNIVERSITY’S prior written consent. If, in a suit initiated by
LICENSEE, UNIVERSITY is involuntarily joined other than by LICENSEE, LICENSEE
will pay any costs incurred by UNIVERSITY arising out of such suit, including
but not limited to, any legal fees of counsel that UNIVERSITY selects and
retains to represent it in the suit.
 
(c)           If, within a hundred and twenty (120) days following the date the
Infringement Notice takes effect, infringing activity of potential commercial
significance by the infringer has not been abated and if LICENSEE has not
brought suit against the infringer, UNIVERSITY may institute suit for patent
infringement against the infringer. If UNIVERSITY institutes such suit, LICENSEE
may not join such suit without UNIVERSITY’S consent and may not thereafter
commence suit against the infringer for the acts of infringement that are the
subject of UNIVERSITY’S suit or any judgment rendered in that suit.
 
 
14

--------------------------------------------------------------------------------


 
(d)           Any recovery or settlement received in connection with any suit
will first be shared by UNIVERSITY and LICENSEE equally to cover the litigation
costs each incurred, and next shall be paid to UNIVERSITY or LICENSEE to cover
any litigation costs it incurred in excess of the litigation costs of the other.
In any suit initiated by LICENSEE, any recovery in excess of litigation costs
will be shared between LICENSEE and UNIVERSITY as follows:  (i) for any recovery
other than amounts paid for willful infringement:  (A) UNIVERSITY will receive
fifteen percent (15%) of the recovery if UNIVERSITY was not a party in the
litigation and did not incur any litigation costs; (B) UNIVERSITY will receive
twenty-five percent (25%) of the recovery if UNIVERSITY was a party in the
litigation, but did not incur any litigation costs, including the provisions of
Paragraph 5.2(b) above, or (C) UNIVERSITY will receive fifty percent (50%) of
the recovery if UNIVERSITY incurred any litigation costs in connection with the
litigation;  and (ii) for any recovery for willful infringement, UNIVERSITY will
receive fifty percent (50%) of the recovery. In any suit initiated by
UNIVERSITY, any recovery in excess of litigation costs will belong to
UNIVERSITY. UNIVERSITY and LICENSEE agree to be bound by all determinations of
patent infringement, validity, and enforceability (but no other issue) resolved
by any adjudicated judgment in a suit brought in compliance with this Section
5.2.
 
(e)           Any agreement made by LICENSEE for purposes of settling litigation
or other dispute shall comply with the requirements of Section 2.2 (Sublicenses)
of this Agreement.
 
(f)           Each party will cooperate with the other in litigation proceedings
instituted hereunder but at the expense of the party who initiated the suit
(unless such suit is being jointly prosecuted by the parties).
 
(g)           Any litigation proceedings will be controlled by the party
bringing the suit, except that UNIVERSITY may be represented by counsel of its
choice in any suit brought.


5.3  Patent Marking.  LICENSEE shall mark all Licensed Products made, used or
sold under the terms of this Agreement, or their containers, in accordance with
the applicable patent marking laws.




ARTICLE 6.  GOVERNMENTAL MATTERS


6.1  Governmental Approval or Registration.  If this Agreement or any associated
transaction is required by the law of any nation to be either approved or
registered with any governmental agency, LICENSEE shall assume all legal
obligations to do so. LICENSEE shall notify UNIVERSITY if it becomes aware that
this Agreement is subject to a United States or foreign government reporting or
approval requirement. LICENSEE shall make all necessary filings and pay all
costs including fees, penalties, and all other out-of-pocket costs associated
with such reporting or approval process.
 
 
15

--------------------------------------------------------------------------------




6.2  Export Control Laws.  LICENSEE shall observe all applicable United States
and foreign laws with respect to the transfer of Licensed Products and related
technical data to foreign countries, including, without limitation, the
International Traffic in Arms Regulations and the Export Administration
Regulations.


ARTICLE 7.  TERMINATION OF THE AGREEMENT


7.1  Termination by UNIVERSITY.
(a)  If LICENSEE fails to perform or violates any term of this Agreement, then
UNIVERSITY may give written notice of default ("Notice of Default") to LICENSEE.
If LICENSEE fails to cure the default within ninety (90) days of the Notice of
Default, UNIVERSITY may terminate this Agreement and the license granted herein
by a second written notice ("Notice of Termination") to LICENSEE. If a Notice of
Termination is sent to LICENSEE, this Agreement shall automatically terminate on
the effective date of that notice. Termination shall not relieve LICENSEE of its
obligation to pay any fees owed at the time of termination and shall not impair
any accrued right of UNIVERSITY.


(b)  This Agreement will terminate immediately, without the obligation to
provide ninety (90) days notice as set forth in Paragraph 7.1(a), if LICENSEE
files a claim including in any way the assertion that any portion of
UNIVERSITY's Patent Rights is invalid or unenforceable where the filing is by
the LICENSEE, a third party on behalf of the LICENSEE, or a third party at the
written urging of the LICENSEE.


7.2  Termination by LICENSEE.


(a)  LICENSEE shall have the right at any time and for any reason to terminate
this Agreement or certains area(s) or Indication(s) in the Field upon a ninety
(90)-day written notice to UNIVERSITY. Said notice shall state LICENSEE’s reason
for terminating this Agreement.


(b)  Any termination under Paragraph 7.2(a) shall not relieve LICENSEE of any
obligation or liability accrued under this Agreement prior to termination or
rescind any payment made to UNIVERSITY or action by LICENSEE prior to the time
termination becomes effective. Termination shall not affect in any manner any
rights of UNIVERSITY arising under this Agreement prior to termination.


7.3  Survival on Termination.  The following Paragraphs and Articles shall
survive the termination of this Agreement:


 (a)           Article 4 (REPORTS, RECORDS AND PAYMENTS);
 
(b)   Paragraph 7.4 (Disposition of Licensed Products on Hand);
 
 
16

--------------------------------------------------------------------------------



           (c)    Paragraph 8.2 (Indemnification);


           (d)           Article 9 (USE OF NAMES AND TRADEMARKS);


           (e)           Paragraph 10.2 hereof (Secrecy); and


           (f)           Paragraph 10.5 (Failure to Perform).


7.4  Disposition of Licensed Products on Hand.  Upon termination of this
Agreement, LICENSEE may dispose of all previously made or partially made
Licensed Product within a period of one hundred and twenty (120) days of the
effective date of such termination provided that the sale of such Licensed
Product by LICENSEE, its Sublicensees, or Affiliates shall be subject to the
terms of this Agreement, including but not limited to the rendering of reports
and payment of royalties required under this Agreement.


ARTICLE 8.  LIMITED WARRANTY AND INDEMNIFICATION


8.1  Limited Warranty.


(a)           UNIVERSITY warrants that it has the lawful right to grant this
license.


(b)           The license granted herein and the associated Technology are is
provided “AS IS” and without WARRANTY OF MERCHANTABILITY or WARRANTY OF FITNESS
FOR A PARTICULAR PURPOSE or any other warranty, express or implied. UNIVERSITY
makes no representation or warranty that the Licensed Product, Licensed Method
or the use of Patent Rights or Technology will not infringe any other patent or
other proprietary rights.


(c)           In no event shall UNIVERSITY be liable for any incidental, special
or consequential damages resulting from exercise of the  license granted herein
or the use of the Invention, Licensed Product, Licensed Method or Technology.


(d)           Nothing in this Agreement shall be construed as:
 
(i)           a warranty or representation by UNIVERSITY as to the validity or
scope of any Patent Rights;
 
(ii)           a warranty or representation that anything made, used, sold or
otherwise disposed of under any license granted in this Agreement is or shall be
free from infringement of patents of third parties;
 
(iii)          an obligation to bring or prosecute actions or suits against
third parties for patent infringement except as provided in Paragraph 5.2
hereof;
 

 
17

--------------------------------------------------------------------------------


 
(iv)           conferring by implication, estoppel or otherwise any license or
rights under any patents of UNIVERSITY other than Patent Rights as defined in
this Agreement, regardless of whether those patents are dominant or subordinate
to Patent Rights; or


(v)           an obligation to furnish any know-how not provided in Patent
Rights and Technology; or


(vi)           an obligation to update Technology.


8.2  Indemnification.


(a)           LICENSEE shall indemnify, hold harmless and defend UNIVERSITY, its
officers, employees, and agents; the sponsors of the research that led to the
Invention; and the Inventors of the patents and patent applications in Patent
Rights and their employers against any and all claims, suits, losses, damage,
costs, fees, and expenses resulting from or arising out of exercise of this
license or any Sublicense. This indemnification shall include, but not be
limited to, any product liability.


(b)           LICENSEE, at its sole cost and expense, shall insure its
activities in connection with the work under this Agreement and obtain, keep in
force and maintain insurance or an equivalent program of self insurance as
follows:


(i)           Prior to initiation of human clinical trials, comprehensive or
commercial general liability insurance (contractual liability included) with
limits of at least:  (A) each occurrence, one million dollars (US$1,000,000);
(B) products/completed operations aggregate, one million dollars (US$1,000,000);
(C) personal and advertising injury, one million dollars (US$1,000,000); and (D)
general aggregate (commercial form only), one million dollars (US$1,000,000);
and


(ii)           Before administration of Licensed Product in humans,
comprehensive or commercial general liability insurance (contractual liability
included) with limits of at least:  (A) each occurrence, five million dollars
(US$5,000,000); (B) products/completed operations aggregate ten million dollars
(US$10,000,000); (C) personal and advertising injury, five million dollars
(US$5,000,000); and (D) general aggregate (commercial form only), ten million
dollars (US$10,000,000); and


(iii)           the coverage and limits referred to above shall not in any way
limit the liability of LICENSEE.


(iv)           the LICENSEE and/or an Affiliate thereof shall have the option to
self insure  upon providing written evidence, acceptable to UNIVERSITY, of such
self insurance.
 
 
18

--------------------------------------------------------------------------------


 
(c)           Upon request, LICENSEE shall furnish UNIVERSITY with certificates
of insurance showing compliance with all requirements. Such certificates shall:
(i) provide for thirty (30) day advance written notice to UNIVERSITY of any
modification; (ii) indicate that UNIVERSITY has been endorsed as an additional
insured under the coverage referred to above; and (iii) include a provision that
the coverage shall be primary and shall not participate with nor shall be excess
over any valid and collectable insurance or program of self-insurance carried or
maintained by UNIVERSITY.


(d)           UNIVERSITY shall notify LICENSEE in writing of any claim or suit
brought against UNIVERSITY in respect of which UNIVERSITY intends to invoke the
provisions of this Article. LICENSEE shall keep UNIVERSITY informed on a current
basis of its defense of any claims under this Article.


ARTICLE 9.  USE OF NAMES AND TRADEMARKS


9.1           Nothing contained in this Agreement confers any right to use in
advertising, publicity, or other promotional activities any name, trade name,
trademark, or other designation of either party hereto (including contraction,
abbreviation or simulation of any of the foregoing). Unless required by law, the
use by LICENSEE of the name, "The Regents of the University of California" or
the name of any campus of the University Of California is prohibited, without
the express written consent of UNIVERSITY.


9.2           UNIVERSITY may disclose to the Inventors the terms and conditions
of this Agreement upon their request. If such disclosure is made, UNIVERSITY
shall request the Inventors not disclose such terms and conditions to others.


9.3           UNIVERSITY may acknowledge the existence of this Agreement and the
extent of the grant in Article 2 to third parties, but UNIVERSITY shall not
disclose the financial terms of this Agreement to third parties, except where
UNIVERSITY is required by law to do so, such as under the California Public
Records Act.


ARTICLE 10.  MISCELLANEOUS PROVISIONS


10.1                      Correspondence.  Any notice or payment required to be
given to either party under this Agreement shall be deemed to have been properly
given and effective:


          (a)  on the date of delivery if delivered in person, or


          (b)  five (5) days after mailing if mailed by first-class or certified
mail, postage paid, to the respective addresses given below, or to such other
address as is designated by written notice given to the other party.


If sent to LICENSEE:
Epitope Pharmaceuticals, Inc.
9100 South Dadeland Blvd.
Suite 1809
Miami, FL   33156
Attention: Nicholas Stergis, M.S.
Vice Chairman
Phone:                 305-670-1535
Fax:           305-670-1575
 
 
19

--------------------------------------------------------------------------------


 
If sent to UNIVERSITY by mail:
University of California, San Diego
Technology Transfer & Intellectual Property Services
                9500 Gilman Drive
Mail Code 0910
La Jolla, CA 92093-0910
Attention:  Assistant Vice Chancellor


If sent to UNIVERSITY by courier:
University of California, San Diego
Technology Transfer & Intellectual Property Services
10300 North Torrey Pines Road
Torrey Pines Center North, First Floor
La Jolla, CA 92037
Attention:  Assistant Vice Chancellor


For wire payments to UNIVERSITY:
All payments due UNIVERSITY and made by wire transfers shall include an
additional wire transfer fee of twenty-five dollar (US$25) to the amount due.
Wire transfers shall be made using the following information:
 

 
UCSD receiving bank name:
Bank of America
   
UCSD bank account no.:
1233018188
   
UCSD bank routing (ABA) no.:
0260-0959-3
   
UCSD bank account name:
Regents of the University of California, UCSD Depository
   
UCSD bank ACH format code:
CTX
   
CHIPS Address:
0959
   
UCSD bank address:
Bank of America
PO Box 37025
San Francisco, CA  94137
U.S.A.
   
UCSD addendum information:
Reference UCSD-TechTIPS Case
No.: 2006-092
Department contact:  Financial Manager
 
SWIFT Address:
BOFAUS3N
 



A fax copy of the transaction receipt should be sent to Financial Manager
at:  (858) 534-7345. LICENSEE is responsible for all bank charges of wire
transfer funds. The bank charges should not be deducted from total amount due to
the Regents of the University of California
 

 
20

--------------------------------------------------------------------------------


 
10.2                      Secrecy.                      


(a)  "Confidential Information" shall mean information, including Technology,
relating to the Invention and disclosed by UNIVERSITY to LICENSEE during the
term of this Agreement, which if disclosed in writing shall be marked
"Confidential", or if first disclosed otherwise, shall within thirty (30) days
of such disclosure be reduced to writing by UNIVERSITY and sent to LICENSEE:


(b)  Licensee shall:


                      (i)           use the Confidential Information for the
sole purpose of performing under the terms of this Agreement;


                      (ii)           safeguard Confidential Information against
disclosure to others with the same degree of care as it exercises with its own
data of a similar nature;


                      (iii)           not disclose Confidential Information to
others (except to its employees, agents or consultants who are bound to LICENSEE
by a like obligation of confidentiality) without the express written permission
of UNIVERSITY, except that LICENSEE shall not be prevented from using or
disclosing any of the Confidential Information that:


 
(A)
LICENSEE can demonstrate by written records was previously known to it;



 
(B)
is now, or becomes in the future, public knowledge other than through acts or
omissions of LICENSEE;



(C)           is lawfully obtained by LICENSEE from sources independent of
UNIVERSITY; or


(D)           is required to be disclosed by law or a court of competent
jurisdiction; and


(c)           The secrecy obligations of LICENSEE with respect to Confidential
Information shall continue for a period ending five (5) years from the
termination date of this Agreement.


10.3                                Assignability.  This Agreement is binding
upon and inures to the benefit of UNIVERSITY, its successors and assigns. But it
is personal to Licensee and assignable by Licensee only with the written consent
of UNIVERSITY. The consent of UNIVERSITY will not be required if the assignment
is in conjunction with the transfer of all or substantially all of the business
of Licensee to which this license relates.
 
 
21

--------------------------------------------------------------------------------


 
10.4                      No Waiver.  No waiver by either party of any breach or
default of any covenant or agreement set forth in this Agreement shall be deemed
a waiver as to any subsequent and/or similar breach or default.


10.5                      Failure to Perform.  In the event of a failure of
performance due under this Agreement and if it becomes necessary for either
party to undertake legal action against the other on account thereof, then the
prevailing party shall be entitled to reasonable attorney's fees in addition to
costs and necessary disbursements.


10.6                      Governing Laws.  THIS AGREEMENT SHALL BE INTERPRETED
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA, but the
scope and validity of any patent or patent application shall be governed by the
applicable laws of the country of the patent or patent application.


10.7                      Force Majeure.  A party to this Agreement may be
excused from any performance required herein if such performance is rendered
impossible or unfeasible due to any catastrophe or other major event beyond its
reasonable control, including, without limitation, war, riot, and insurrection;
laws, proclamations, edicts, ordinances, or regulations; strikes, lockouts, or
other serious labor disputes; and floods, fires, explosions, or other natural
disasters. When such events have abated, the non-performing party's obligations
herein shall resume.


10.8                      Headings.  The headings of the several sections are
inserted for convenience of reference only and are not intended to be a part of
or to affect the meaning or interpretation of this Agreement.


10.9                      Entire Agreement.  This Agreement embodies the entire
understanding of the parties and supersedes all previous communications,
representations or understandings, either oral or written, between the parties
relating to the subject matter hereof.


10.10                    Amendments.  No amendment or modification of this
Agreement shall be valid or binding on the parties unless made in writing and
signed on behalf of each party.


10.11                    Severability.  In the event that any of the provisions
contained in this Agreement is held to be invalid, illegal, or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
any other provisions of this Agreement, and this Agreement shall be construed as
if the invalid, illegal, or unenforceable provisions had never been contained in
it


IN WITNESS WHEREOF, both UNIVERSITY and LICENSEE have executed this Agreement,
in duplicate originals, by their respective and duly authorized officers on the
day and year written.
 
 
22

--------------------------------------------------------------------------------



 
EPITOPE PHARMACEUTICALS, INC.:                                        THE
REGENTS OF THE
UNIVERSITY OF CALIFORNIA:


By:           /s/ Nicholas
Stergis                                                              By: /s/
Jane Moores
(Signature)                                                                                 (Signature)


Name: Nicholas
Stergis                                                                           Jane
Moores, Ph.D.


Title:                 Vice
Chairman                                                            Assistant
Vice Chancellor,
Intellectual Property


Date:   July 9,
2008                                                                             
Date:  June 30, 2008
 

 
APPENDIX  A
DOCKET
SERIAL #
FILE TYPE
FILE DATE
PATENT NUMBER
PATENT DATE
1993-268-1AU
23,600/95
AUSTRALIA
4/24/95
696,646
07-Jan-99
1993-268-1CA
2,188,582
CANADA
4/24/95
   
1993-268-1CH
762881
SWITZERLAND
3/17/04
762881
17-Mar-04
1993-268-1DE
762881
GERMANY
3/17/04
762881
17-Mar-04
1993-268-1FR
762881
FRANCE
3/17/04
762881
17-Mar-04
1993-268-1GB
762881
UK
3/17/04
762881
17-Mar-04
1993-268-1IE
762881
IRELAND
3/17/04
762881
17-Mar-04
1993-268-1IT
762881
ITALY
3/17/04
762881
17-Mar-04
1993-268-1JP
7-530288
JAPAN
4/24/95
   
1993-268-1MX
965692
MEXICO
4/24/04
237007
18-May-06
1993-268-1NZ
284914
NEW ZEALAND
4/24/95
284914
07-Dec-00
1993-268-3AU
19,755/97
AUSTRALIA
2/20/97
727087
15-Mar-01
1993-268-3EP1
07023676.5
EUROPE
2/20/97
   
1993-268-3KR
707257/1998
KOREA
2/20/97
328112
27-Feb-02
1993-268-3MX
987492
MEXICO
2/20/97
   
1993-268-3NZ
331989
NEW ZEALAND
2/20/97
331989
12-May-00
1993-268-6
09/616,247
US
7/14/00
7,094,597
22-Aug-06
1993-268-7
10/299,184
US
11/18/02
6,946,132
20-Sep-05
2000-133-1BR
PI0113147-8
BRAZIL
8/8/01
   
2000-133-1CA
2,418,445
CANADA
8/8/01
   
2000-133-1EP1
06000232.6
EUROPE
8/8/01
   
2000-133-1EU
200300132
EURASIA
8/8/01
006650
24-Feb-06
2000-133-1JP
2002-561247
JAPAN
8/8/01
   
2000-133-1MX
2003/001167
MEXICO
8/8/01
   
2000-133-1NZ
524042
NEW ZEALAND
8/8/01
524042
08-Sep-05
2000-133-2
09/828,574
US
4/6/01
6,989,146
24-Jan-06
2000-133-3
11/080,458
US
3/14/05
   
2001-901-2
10/001,938
US
10/31/01
7,301,005
27-Nov-07
2001-901-2AU1
2008200490
AUSTRALIA
10/31/01
   
2001-901-2BR
PI0115246-7
BRAZIL
10/31/01
   
2001-901-2CA
2427572
CANADA
10/31/01
   
2001-901-2CN
01820764.2
CHINA
10/31/01
   
2001-901-2EP
01992716.9
EUROPE
10/31/01
   
2001-901-2EU
200300438
EURASIA
10/31/01
005821
30-Jun-05
2001-901-2JP
2002-539369
JAPAN
10/31/01
   
2001-901-2KR
10-2003-7006068
KOREA
10/31/04
   
2001-901-2MX
PA/a/2003/003901
MEXICO
10/31/01
   
2001-901-3
11/938,762
US
11/12/07
   
2002-051-1AU1
 
AUSTRALIA
     
2002-051-1CA
2,461,666
CANADA
9/25/02
   
2002-051-1EP
2773596.8
EUROPE
9/25/02
   
2002-051-1JP
2003-530218
JAPAN
9/25/02
   
2002-051-1MI
10/490,949
US
10/20/05
   



23

--------------------------------------------------------------------------------

 
 